IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 95-CT-00263-SCT
MELISSA LAUREL GARRISON
v.
STATE OF MISSISSIPPI
                          ON PETITION FOR WRIT OF CERTIORARI
DATE OF JUDGMENT:                               12/16/94
TRIAL JUDGE:                                    HON. JERRY O. TERRY
COURT FROM WHICH APPEALED:                      HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         DONALD J. RAFFERTY
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL
                                                BY: SCOTT STUART
DISTRICT ATTORNEY:                              CONO CARANNA
NATURE OF THE CASE:                             CRIMINAL - FELONY
DISPOSITION:                                    REVERSED AND REMANDED - 06/18/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                 10/15/98




     EN BANC.


     McRAE, JUSTICE, FOR THE COURT:


¶1. Melissa Garrison was found guilty of murdering her mother, Betty Garrison, by a jury of the
Harrison County Circuit Court on December 2, 1994. Her conviction was affirmed by a plurality of
the Court of Appeals on May 20, 1997. The Court of Appeals found that the lower court properly
allowed into evidence the guilty plea transcript of her older sister and co-conspirator, Shannon
Garrison. Garrison now appeals that decision to this Court. We find that the Court of Appeals erred
in affirming the circuit court's rulings that Shannon Garrison's guilty plea transcript was admissible,
that certain testimony of co-conspirator Allen Goul was properly excluded, and that none of the
testimony of clinical psychologist, Dr. Joseph Tramontana, who treated Melissa Garrison both before
and after the murder, was admissible. While Garrison did not meet her burden of showing that Judge
Terry's familiarity with the case warranted his recusal, we find that a specter of impartiality was raised
by his comments during earlier proceedings that he believed that both Melissa and Shannon Garrison,
as well as Allen Goul, were guilty and that he believed Shannon's testimony at her plea. We reverse
and remand the case to the Harrison County Circuit Court for a new trial consistent with this opinion.
                                                   I.

¶2. Betty Garrison, the divorced mother of two teenage daughters, was murdered in her bedroom in
the early morning hours of July 7, 1992. Her two daughters, Shannon and Melissa, along with Allen
Goul, a neighbor and Melissa's boyfriend, were accused of the murder. Melissa admitted that she
witnessed her mother's murder, but denied any participation. While she admitted making derogatory
comments about her mother to Goul, she denied that she ever seriously considering killing her.

¶3. There was some evidence that both girls had asked Goul to kill their mother, and that, ultimately,
it was Goul who planned the murder. On the day of the murder, Goul sent a note addressed to
Shannon and Melissa, outlining "instructions step by step," including the disposal of the body. There
was a second note addressed to Melissa telling her "Tonight! Open the window at 2:30 or keep a
look out for me walking on the street. I may be a little earlier. Be ready, O.K." The notes were left at
the Garrison home in a cassette tape case which Betty gave to Melissa around 8:00 p.m., after they
returned from a family therapy session. Both notes later were found in the pockets of the shorts
Melissa was wearing when she was taken into custody.

¶4. Goul testified that when he arrived at the Garrison home early that morning, he asked Melissa if
she was sure she "wanted this done." Melissa allegedly responded by saying that Shannon was
waiting in their mother's bedroom. Melissa denied this, stating that she followed Goul to her mother's
bedroom without knowing his intent. Shannon was already in her mother's room when Goul entered.
On his instruction, Shannon placed a pillow on her mother's face. A struggle ensued, during which
Goul stabbed Betty Garrison a number of times with a knife he brought with him and began to
strangle her. Goul testified that during the struggle, Melissa yelled, "Is she dead yet? Kill her! Shut
her up." According to Goul, while Melissa and Betty were screaming, Shannon whispered to her
mother, "Mother, you're to die."

¶5. After they were satisfied that Betty was dead, the trio left the home on foot, disposed of the knife
and various articles of clothing, and went to a friend's house. They got a ride back to the Garrison
home and took the family car to find Shannon's boyfriend, Michael Brewer. Brewer later testified that
it was he who suggested that they should make it appear that Betty had been killed during a robbery.

¶6. After dropping the boys off in a nearby alley, the girls returned home and called 911, reporting
that the house had been robbed and their mother had been injured. When the police arrived, they
immediately became suspicious of Goul, whom they had spotted outside with a number of scratches
on his neck and chest.

¶7. Melissa and Shannon Garrison, along with Allen Goul, were indicted for murder by a grand jury
of the Harrison County Circuit Court. Shannon and Goul ultimately entered guilty pleas. Prior to
accepting her guilty plea, the court asked Shannon to give her version of the events leading up to and
including July 7, 1992. Shannon's testimony went to great lengths to shift as much of the blame as
possible to primarily Goul as well as to Melissa. At Melissa's first trial, Shannon, who already had
entered a guilty plea, apparently was not called as a witness. That trial ended in a hung jury. By the
time of Melissa's second trial, Shannon was trying to withdraw her guilty plea. She refused to testify,
invoking her fifth amendment rights. No attempts were made at this trial to introduce Shannon's plea
transcript. This trial also ended in a mistrial. At Melissa's third trial, Shannon took the stand briefly
while the District Attorney attempted to ascertain whether she was "taking the fifth." No questions
were asked and the plea transcript was not offered into evidence. At the fourth trial, Shannon again
was called and invoked her fifth amendment rights. Despite threats of contempt, she refused to
testify. The prosecutor then was allowed to read the plea transcript to the jury. Contemporaneous
hearsay objections by the defense were overruled. This time, Melissa was found guilty and sentenced
to life in prison.

                                                  II.

¶8. The Court of Appeals ruled that the circuit court properly admitted the transcript of Shannon
Garrison's guilty plea as an exception to the hearsay rule pursuant to Miss.R.Evid. 804(b). We
disagree. Admission of the transcript violated Melissa Garrison's sixth amendment confrontation
rights and is contrary to our holdings in Williams v. State, 667 So. 2d 15 (Miss. 1996) and Stoop v.
State, 531 So. 2d 1215 (Miss. 1988).

¶9. Rule 804(b)(3) of the Mississippi Rules of Evidence provides as follows:

     (b) Hearsay Exceptions. The following are not excluded by the hearsay rule if the declarant is
     unavailable as a witness:

                                               *****


     (3) Statement Against Interest. A statement which was at the time of its making so far contrary
     to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or
     criminal liability, or to render invalid a claim by him against another, that a reasonable man in
     his position would not have made the statement unless he believed it to be true. A statement
     tending to expose the declarant to criminal liability and offered to exculpate the accused is not
     admissible unless corroborating circumstances clearly indicate the trustworthiness of the
     statement.

Miss. R. Evid. 804(b)(3). Analyzing the identical federal rule, the United States Supreme Court
explained in Williamson v. United States, 512 U.S. 594 (1994):

     Rule 804(b)(3) is founded on the commonsense notion that reasonable people, even reasonable
     people who are not especially honest, tend not to make self-inculpatory statements unless they
     believe them to be true. This notion simply does not extend to the broader definition of
     "statement." The fact that a person is making a broadly self- inculpatory confession does not
     make more credible the confession's non-self-inculpatory parts. One of the most effective ways
     to lie is to mix falsehood with truth, especially truth that seems particularly persuasive because
     of its self-inculpatory nature.

                                               *****


     And when part of the confession is actually self-exculpatory, the generalization on which Rule
     804(b)(3) is founded becomes even less applicable. Self-exculpatory statements are exactly the
     ones which people are most likely to make even when they are false; and mere proximity to
     other, self-inculpatory, statements does not increase the plausibility of the self-exculpatory
     statements.

Williamson, 512 U.S. at 599-600.

¶10. Our analysis of whether the circuit court erred in admitting Shannon Garrison's guilty plea
pursuant to Miss. R. Evid. 804(b)(3) necessarily is intertwined with a determination of whether the
admission of such evidence violated Melissa Garrison's sixth amendment confrontation rights. We
must look first at whether the declarant was "unavailable as a witness" as defined by Rule 804(a).
Next, we must determine whether her guilty plea statement qualifies as a statement against penal
interest so as to render it a hearsay exception pursuant to Rule 804(b). We then are left with the third
element of the equation, wherein we are called upon to determine whether Shannon's statement had
the "particularized guarantees of trustworthiness" necessary to pass constitutional muster.

¶11. Rule 804(a)(2) defines "unavailability of a witness" as including those situations where the
declarant "[p]ersists in refusing to testify concerning the subject matter of his statement despite an
order of the court to do so." Prior to trial, the State attempted to have Shannon declared
"unavailable" because of her prior reliance on the fifth amendment in an effort to admit the statement
pursuant to Rule 804(b)(1). The trial court ruled that since neither Melissa nor her attorney had
participated in the plea hearing, she had had no opportunity to confront the witness and the statement
was inadmissible under Rule 804(b)(1). In his later ruling, allowing the transcript to be admitted into
evidence and read to the jury, the trial court ultimately relied on Rules 804(b)(3)and (5). Further, at
the fourth trial, Shannon continued to refuse to testify, despite threats of contempt, based on the fifth
amendment. She clearly meets the Rule 804(a)(2) definition of "unavailable as a witness." See Lacy v.
State, 700 So. 2d 602 (Miss. 1997)(prior statement by witness who invoked fifth amendment at trial
admissible under Rule 804(b)(3)).

¶12. In Williams v. State, 667 So. 2d 15 (Miss. 1996), this Court considered the effect of the
Confrontation Clause on the Rule 804(b)(3) hearsay exception in the context of a statement given by
a witness who subsequently was made unavailable by her marriage to the defendant just prior to trial.
See Miss. Code Ann. § 13-1-5 (1972); Miss. R. Evid. 601.

     The United States Supreme Court has held that reliability can be inferred "where the evidence
     falls within a firmly rooted hearsay exception . . .," otherwise, there must be "a showing of
     particularized guarantees of trustworthiness." Ohio v. Roberts, 448 U.S. at 56, 100 S. Ct. at
     2534. A majority on the United States Supreme Court has yet to conclude that Rule 804(b)3
     falls within a firmly rooted hearsay exception. See Lee v. Illinois 476 U.S. 530, 106 S. Ct.
     2056, 90 L. Ed. 2d 514 (1986). Therefore, the statement in this case must contain particularized
     guarantees of trustworthiness.

     The Court has stated that " 'particularized guarantees of trustworthiness' must be shown from
     the totality of the circumstances . . .," including only those relevant circumstances that surround
     the making of the statement and that "render the declarant worthy of belief." Idaho v. Wright,
     497 U.S. 805, 819, 110 S. Ct. 3139, 111 L. Ed.2d 638 (1990). The Court also stated that "if
     the declarant's truthfulness is so clear from the surrounding circumstances that the test of cross-
     examination would be of marginal utility, then the hearsay rule does not bar admission of the
     statement at trial." Id. at 820, 110 S. Ct. at 3149. Considering the totality of the circumstances,
     including the declarant's motive to fabricate as well as her traumatic mental state while in
     custody, this statement fails under Confrontation Clause analysis and should not be admitted.

Williams, 667 So. 2d at 21. We therefore must consider whether Shannon Garrison's truthfulness
was so clear from the surrounding circumstances that the test of cross-examination would be of
marginal utility so as not to be barred under the hearsay rule. Id. The Court of Appeals found that

     An examination of the totality of the circumstances in this case convinces this Court that there
     were particularized guarantees of trustworthiness and reliability in regard to Shannon's
     statement such as not to offend the Confrontation Clause. The statement was made under oath,
     in the presence of her counsel, and was made under such circumstances where there was limited
     motive for fabrication. Unlike the usual situation, Shannon did not attempt to implicate
     someone else in an attempt to avoid prosecution, to shift the blame, or to receive favorable
     treatment.

This evaluation of Shannon's statement is unsupported by the record. While the statements made
during the course of a guilty plea proceeding are made under oath, and are against penal interest, a
simple reading of the plea transcript shows that while Shannon did not actually admit to the physical
act of murder, she did attempt to implicate Goul and, to some degree, Melissa. Further, she
attempted to shift as much blame as possible away from herself to get a more lenient sentence. While
the Court of Appeals find that Shannon was neither offered nor received any favorable treatment, the
transcripts indicate that she held out a hope for "alternative sentencing" as a minor. In response to the
question whether she was offered any reward for pleading guilty she responded that she was told that
such sentencing "might be considered." Her lawyer later amplified this statement relating that it was
his advice that alternative sentencing was more likely with a plea of guilty. The trial court responded
that there were not "many occasions when I have penalized someone for going to trial" and went on
to explain that he would consider all of the sentencing alternatives regardless of whether there was a
plea or trial. It may be readily seen then that, in Shannon's mind a guilty plea might engender
favorable treatment even to the extent of reducing a sentence of life imprisonment to one of one year
in the county jail. In fact, she immediately sought to withdraw her plea when she was given the life
sentence.

¶13. Shannon's testimony differed from that of both Goul and Melissa in several significant details.
By the time this evidence was introduced in Melissa's fourth trial, Shannon had already disavowed the
statement in her attempt to withdraw her guilty plea. We note, too, that the jury was instructed that
both Shannon and Goul were accomplices and co-defendants, and as such, their testimony "was to be
considered and weighed with great care and caution and suspicion."

¶14. In Stoop v. State, 531 So. 2d 1215 (Miss. 1988), we articulated the distinctions between the
"circumstantial guarantees of trustworthiness" required by Rule 804(b)(5) and the "particularized
guarantees of trustworthiness" necessary to satisfy the sixth amendment. At Jimmy Stoop's third trial,
the State offered the transcript of the testimony of the chief witness from one of the earlier trials, who
was not available for the third trial. Her testimony in the second trial was "in serious conflict" with
what she first had testified. Relying on United States v. Barlow, 693 F.2d 954 (6th Cir. 1982), this
Court found that the transcript did not have the necessary "indicia of reliability" required by the
Confrontation Clause.

     In determining to what extent the Confrontation Clause permits the introduction of evidence
     which fits within one of the recognized exceptions to the rule against hearsay, courts have
     sought to balance the right of the defendant to have live testimony presented against him and
     the interest of the government in ensuring effective law enforcement. For admission of such
     evidence, the Confrontation Clause requires that the hearsay declarant be unavailable and that
     the evidence possess "adequate indicia of reliability." Reliability can be inferred without more in
     a case where the evidence falls within a firmly rooted hearsay exception; in other cases, the
     evidence must be excluded, unless there is a showing of particularized guarantees of
     trustworthiness. Moreover, the "circumstantial guarantees of trustworthiness" required by
     Rule 804(b)(5) are not equivalent to the "particularized guarantees of trustworthiness"
     required under the Confrontation Clause; thus, evidence of reliability may not be inferred
     under all exceptions to the rule against hearsay (including Rule 804(b)(5)).

Stoop, at 1221(emphasis added). Given the circumstances under which Shannon's plea was obtained
and her subsequent disavowal of the statement in an effort to withdraw her guilty plea, we cannot say
that the transcript had the "particularized guarantees of trustworthiness" required by the
Confrontation Clause. Admission of the transcript of Shannon's testimony, therefore, improperly
abridged Melissa's sixth amendment rights.

¶15. We disagree with the State's assertion that if admission of Shannon Garrison's guilty plea
transcript was error, it was "harmless error." As was explained in Wilcher v. State, 635 So. 2d 789
(Miss. 1993) (Smith, J., dissenting):

     The basic test for harmless error in the federal constitutional realm goes back to Chapman v.
     California, 386 U.S. 18, . . . (1967). The Chapman test is whether it appears "beyond a
     reasonable doubt that the error complained of did not contribute to the verdict obtained."
     (quoted in Yates v. Evatt, 500 U.S. 391, 392, . . . (1991)). The Yates Court further clarified
     that the inquiry is not whether the jury considered the improper evidence or law at all, but
     rather, whether that error was "unimportant in relation to everything else the jury considered on
     the issue in question, as revealed in the record." Yates , 500 U.S. at 403. . . .

Id. at 798. Admission of the transcript, which explicitly detailed Shannon's version of the girls'
participation in their mother's murder, could not be considered "unimportant in relation to everything
else the jury considered on the issue in question, as revealed in the record." Admission of the
transcript, therefore, was not "harmless error."


                                                  III.

¶16. Garrison also asserts that the circuit court erred in not allowing the defense to cross-examine
Allen Goul regarding his telephone conversation with Shannon Garrison on the afternoon before the
murder. The circuit court sustained the State's hearsay objection. In its opinion, the Court of Appeals
stated that

     In urging this ruling to be error, Melissa makes no clear argument for the admissibility of the
     answer to the question posed under any hearsay exception. Without a clear basis for the
     admission of the testimony, the court was justified in its ruling. Like other proposed testimony,
     the testimony related to Shannon's conduct and not Melissa's.
As Garrison asserts in her brief, the trial court allowed numerous other statements recounting
conversations between Shannon, Goul, and Michael Brewer, Shannon's boyfriend, into evidence on
direct examination by the State. In particular, testimony about the post-murder conversation between
Shannon, Melissa, Brewer and Goul, where Shannon told Brewer that they had killed their mother
and the group concocted the robbery story for the police, was allowed into evidence. The circuit
court allowed these statements pursuant to Miss. R. Evid. 801(d)(2)(E), which provides that "a
statement by a co-conspirator of a party during the course and in furtherance of the conspiracy" is
not hearsay. Nevertheless, when Garrison's attorney sought to establish which of the sisters had
enlisted Goul's involvement via cross-examination about the telephone conversation, the State's
hearsay objection was sustained. Reviewing the record and the briefs, we find that the trial court's
ruling on this line of questioning, while not reversible error, was inconsistent with the rulings made
on direct examination of other witnesses, and that the line of questioning should have been allowed
pursuant to Rule 801(d)(2)(E).

                                                   IV.

¶17. At trial, Melissa attempted to call as a witness, Dr. Joseph Tramontana, a clinical psychologist,
to provide opinion testimony regarding her intent and whether her sister's dominance over her was
sufficient to overcome her own free will. Dr. Tramontana was no stranger to this family. He had seen
Melissa at least once several years before the murder, and a number of times afterward. He also had
treated Betty Garrison on a regular basis for a number of years. Based on the proffer, he was to have
testified that Melissa was intimidated by her older sister, but that she did not take Shannon's talk of
killing their mother seriously.

¶18. The trial court excluded the proffered testimony, as it had at a previous trial, because it dealt, in
part, with Melissa's mental state after the crime and therefore was not a subject for expert opinion.
Furthermore, the insanity defense was not raised and Dr. Tramontana had not treated either Shannon
or Melissa near the time of the murder. The Court of Appeals affirmed the circuit court's finding that
to allow expert testimony "on the subjective intentions of an accused based on conclusions reached
from his observation invades the province of the fact finder." Both courts relied on Taylor v. State,
452 So. 2d 441 (Miss. 1984) and Newell v. State, 308 So. 2d 71 (Miss. 1975). In Newell, this Court
found that:

     The intention of a party is a fact determination to be made by the jury from the evidence. In
     arriving at this determination it has the duty to consider the testimony concerning the assault,
     the surrounding circumstances, including the expressions made by the participants. To permit
     comment on the subjective intentions of an accused by a witness based on conclusions reached
     from his observation invades the province of the fact finders. The issue of intent must be
     decided by the jury from the evidence in the case and not the conclusions of others.

Newell, 308 So. 2d at 73 (citations omitted). In Taylor, further, we rejected the argument that expert
testimony on the defendant's state of mind and ability to react to external events would aid the jury in
its function as finder of facts, stating, "[w]here insanity is not the defense, the determination of the
ultimate fact of murder or manslaughter is left to the jury and is not subject to expert opinion
testimony." Taylor, 452 So. 2d at 449. See also Hart v. State, 637 So. 2d 1329 (Miss. 1994)(where
defendant sought to justify killing on ground of self-defense, trial court properly excluded psychiatrist
from expressing legal conclusions about his state of mind at the time of the crime).

¶19. In the case sub judice, however, the State built its case, to some extent, on testimony about
Melissa's actions after her mother's murder, focusing on statements she made which later were proven
to be untrue. The State went so far as to assert in closing arguments that these lies were inferential of
her guilt. Rule 702 of the Mississippi Rules of Evidence allows for the admission of expert testimony
if it "will assist the trier of fact to understand the evidence or to determine a fact in issue." While
much of the proffered testimony addressed Melissa's mental state prior to the murder, it also covered
Dr. Tramontana's impressions of her mental state after the crime, including post-traumatic shock,
depression and anxiety. We find that his testimony about her mental state after the murder was
admissible as rebuttal to the State's assertions since it would assist the jury in understanding the
evidence and determining facts in issue.

                                                    V.

¶20. Melissa further contends that she was prejudiced by Judge Terry's comments he made during
plea proceedings which indicated that he believed that she, Shannon and Goul all were guilty and that
she was truthful. She argues, therefore, that the circuit court should have granted her Motion for
Recusal. While we are concerned that Judge Terry's comments did, indeed, raise the specter of
impartiality, Melissa did not meet her burden of overcoming the presumption that the judge was
"qualified and unbiased." Green v. State, 631 So. 2d 167, 177 (Miss. 1994).

¶21. It is not unusual for a judge to sit on successive trials following mistrials or to hear on remand a
case where he previously has heard and ruled on the evidence. However, we are concerned about the
propriety of a judge's continuing participation in a case where in the beginning, he expressed clearly
his belief that the defendant was guilty. At the end of Shannon Garrison's plea hearing, the transcript
of which is the primary issue in this appeal, Judge Terry apparently made a "finding" at the plea stage
that there was a plan or conspiracy to kill Barbara Garrison, that Goul and Shannon were guilty, and
that Melissa had participated in the plan with them. A similar remark was made during Allen Goul's
guilty plea proceedings, where Judge Terry stated:

     . . . I'm satisfied that you are in fact guilty of the murder of Elizabeth Phelps Garrison on July 7,
     1992. That you went to the home with the deliberate plan to murder Mrs. Garrison with the use
     of a knife, that this plan was carried out with the participation of Melissa and Elizabeth
     [Shannon] at that time, and that you did in fact effect the death of Elizabeth Phelps Garrison
     before you left.

Melissa asserts that while the trial court is required to find that a guilty plea is voluntary and that a
factual basis for the plea must exist prior to accepting it pursuant to Uniform Circuit and County
Court Rules 8.04(A)(3), he is not charged with making a finding as to the guilt of others similarly
charged in the case or otherwise alluding to them. We agree.

¶22. This Court reviews the challenge of a judge's refusal to recuse himself under the Code of Judicial
Conduct, Canon 3(C)(1), which requires disqualification of a judge when "his impartiality might
reasonably be questioned, including but not limited to instances where: (a) he has a personal bias or
prejudice concerning a party. . . ." Green, 631 So. 2d at 177. "'[T]he Canon enjoys the status of law
such that we enforce it rigorously, notwithstanding the lack of a litigant's specific demand.'" Id.
(quoting Collins v. Dixie Transport, Inc., 543 So. 2d 160, 166 (Miss. 1989)).

¶23. Canon 3 sets forth an objective standard by which we determine if a judge should have
disqualified himself. "If a reasonable person, knowing all the circumstances, would harbor doubts
about his impartiality, he is required to recuse himself." Aetna Casualty and Surety Co. v. Berry,
669 So. 2d 56, 74 (Miss. 1996); Jenkins v. State, 570 So. 2d 1191, 1192 (Miss. 1990); Jenkins v.
Forrest County General Hospital, 542 So. 2d 1180, 1181(Miss. 1988). "A presumption exists 'that a
judge, sworn to administer impartial justice, is qualified and unbiased. To overcome the presumption,
the evidence must produce a 'reasonable doubt' (about the validity of the presumption).'" Green, 631
So. 2d at 177 (quoting Buchanan v. Buchanan, 587 So. 2d 892, 895 (Miss.1991)). "When a judge
is not disqualified under the constitutional or statutory provisions, 'the propriety of his or her sitting is
a question to be decided by the judge and is subject to review only in case of manifest abuse of
discretion.'" Green, 631 So. 2d at 177 (quoting Ruffin v. State, 481 So. 2d 312, 317 (Miss. 1985)).

¶24. It is apparent that Melissa and her counsel had serious doubts about the impartiality of Judge
Terry. However, we are bound by the objective test of whether a reasonable person, knowing all the
circumstances, would harbor doubts about the judge's impartiality. Melissa attempts to support her
argument by noting the unfavorable evidentiary rulings she received in her final trial. These
arguments, nevertheless, were not presented to the trial court at the original hearing on the motion,
and are not now properly before this Court. She does not assert that Judge Terry made any untoward
comments during any of her prior trials nor does the record indicate that any remarks, other than
those contained in Shannon's plea hearing transcript, were made before the jury in her final trial.
Since we, too, have serious doubts about the judge's impartiality in light of the comments made
during the plea proceedings, perhaps the trial judge may wish to revisit this matter on remand.

                                             CONCLUSION

¶25. In conclusion, we find that the trial court and Court of Appeals erred in ruling that the transcript
of Shannon Garrison's guilty plea hearing was admissible, that certain testimony of Allen Goul was
properly excluded, and that none of the expert testimony of Dr. Joseph Tramontana, who treated
Melissa Garrison both before and after the murder, was admissible for rebuttal of the State's
testimony. This case is reversed and remanded and the trial court is instructed to proceed with a trial
consistent with this opinion.

¶26. REVERSED AND REMANDED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, MILLS AND WALLER, JJ.,
CONCUR. ROBERTS, J., CONCURS IN RESULT ONLY. SMITH, J., NOT
PARTICIPATING.